                                 Case 1:19-cv-01081-KRS Document 1 Filed 11/20/19 Page 1 of 8
                                                                                                                                 F,ET-ED


                                                UNrrpo Srarps Drsrrucr Counr                                                     Nov 2 0       2019
                                                                         for the
                                                                District ofNew Mexico                                   MI'I-CI"{ELL R. ELFERS
                                                                                                                                    CLERK            [rnn
                                                                      Tenth Circuit


              Wilfred Alexander Page C/O Et Al;
          Microsoft Corporation, Google Corporation                                Case No.                  19cv1081 KRS
                                                                                                       (to   be   filled in by the Clerk's Office)

                                       Plaintffis)
(llrite   the  name of each plaintiff who is filing this complaint.
                full
If the names of all the plaintffi cannotfit in the space above,
please write "see attached" in the space and attach an additional
page with the        full list   of names.)



          Microsoft Corp. & Google LLC Developers,
                        Programmers
                Code Developers, Employees


                                     Defendant(s)
(lVrite   the  name of each defendant who is being sued. If the
                full
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
withthefull list of names.)



                                              COMPLAINT ANID REQUEST FOR INJUNCTION

I.              The Parties to This Complaint
                A.          The Plaintiff(s)

                            Provide the information below for each plaintiffnamed in the complaint. Attach additional pages                            if
                            needed.

                                        Name                          Wilfred Alexander Page
                                        Street Address                1509 Erbbe Street NorthEast
                                        City and County               Albuquerque     ;   Bernalillo
                                        State and    Zip Code         New Mexico 87112
                                        Telephone Number              (505) 859-0688
                                        E-mail Address                willfuss@gmail.com


                B.          The Defendant(s)

                            Provide the information below for each defendant named in the complain! whether the defendant is an
                            individual, a government agency, an organization, or a corporation. For an individual defendant,
                            include the person's job or title gf known). Attach additional pages if needed.

                                                                                                                                                      Page   I of   6
  Case 1:19-cv-01081-KRS Document 1 Filed 11/20/19 Page 2 of 8



Defendant No. I
       Name                               Corporation
                                   Microsoft                                           _
       Job or Title fif known)     All Employees _
       Street Address              Microsoft Corporation One Microsoft Way
       City and County             Redmond ; King County
       State and   Zip Code        Washinqton 98052
       Telephone Number            @251706-7329
       E-mail Address (if known)   C/O Bill.Gates@Microsoft.com ; Bill.Gates@Gatesfoudation.com


Defendant No. 2
       Name                        Goooleolex C/O Alohabet lnc.
       Job or Title fif known)     Google Emplovees, Developers, Programmers
       Street Address              1   600 Amphitheatre Parkway
       City and County             Mountian View ; Santa Clara County
       State and   Zip Code        California 94043
       Telephone Number            (650)253-oo0o
       E-mail Address (if known)


DefendantNo.3
       Name
       Job or Title   Qf known)

       Street Address

       City and County
       State and   Zip Code
       Telephone Number
       E-mail Address (if known)


DefendantNo.4
       Name
       Job or Title   Qf known)

       Street Address

       City and County
       State and   Zip Code
       Telephone Number
       E-mail Address (if known)



                                                                                           Page2of 6
                          Case 1:19-cv-01081-KRS Document 1 Filed 11/20/19 Page 3 of 8
Pro Se 2 (Rev. 12116) Complaint and Request for Injunction


[.        Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under28U.S.C.$l33l,acasearisingundertheUnitedStatesConstitutionorfederallawsortreaties
          is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be acitizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction?             @heckall that apply)

                 PlP"d".ul         question                           @ oir"rrity         of citizenship


          Fill out the paragraphs in this section that apply to this              case.

          A.         If   the Basis for Jurisdiction fs a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                     lllegalTheft and code pushed out by developers and programmers to my self The Lead Developer
                     Wilfred Alexander Page in an attemp to Steal my Trusted Security Certificates that allow me to act on
                     behalf of the Microsoft Corp. and the Google LLC Corp Respectivally to press charges on behalf of said
                     corporations to press charges against all llegalActivites done Against my Persons as Lead Developer.
          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     l.         The Plaintiff(s)

                                a.        If   the   plaintiff is an individual
                                          The    plaintiff,   @ame) Wiltred Alexander page                     , is a citizen of the
                                           State of lname) New Mexico



                               b.         If the plaintiff    is a corporation

                                          The plaintiff,      @ame)                                            , is incorporated
                                          under the laws of the State of      @ame)

                                          and has its principal place of business in the State of fuame)




                               (If more than one plaintiffis named in the complaint, attach an additional page providing the
                               same information for e ac h additional pl aint iff.)

                    2.         The Defendant(s)

                               a.         If the defendant is an individual
                                          The defendant, (name) Employess of Microsoft Corp. & Google LLC , is a citizen      of
                                          the State of @ame) Washington ;California Respectivally           Or is a citizen   of
                                           (foreign nation)




                                                                                                                           Page 3   of   6
                      Case 1:19-cv-01081-KRS Document 1 Filed 11/20/19 Page 4 of 8

       Rev. l2116




                            b.         Ifthe defendant lsa
                                       The defendant,               Microsft Coro : Gooqle LLC               , is incorporated under
                                       the laws of the             (name) Washinqton DC                                 , and has its
                                       principal place of b            in the State of fuame) Washington ; California Respectivally
                                       Or is incorporated            the laws of (foreign nation)
                                       and has its principal      lace of business in (name)


                            (If more than one defendant           named in the complaint, attach an additional page providing the
                            s   ame information   for   e   ach    ional defendant.)

                    3.      The Amount in Controversy

                            The amount in controversy     amount the plaintiff claims the defendant owes or the amount at
                            stake-is more than $75,000,    counting interest and costs ofcourt, because (explain):
                            All Developmental ldeas     Trusted Security Certificates of My Person Wifred Alexander Page




ilI.    Statement of Claim

        Write a short and plain statement of the clai              Do not make legal arguments. State as briefly as possible the
        facts showing that each plaintiff is entitled                injunction or other relief sought. State how each defendant
        was involved and what each defendant did                   caused the plaintiffharm or violated the plaintiffs rights,
        including the dates and places of that i                       or conduct. If more than one claim is asserted, number each
        claim and write a short and plain statement               each claim in a separate paragraph. Attach additional pages   if
        needed.

        A.          Where did the events giving rise to             claim(s) occur?
                    Microsoft Corporation                          Team and Employees
                    Google LLC Developmental Team                  Employees




        B.          What date and approximate time did              events giving rise to your claim(s) occur?
                    July 25,2017 - November 16, 2019




                                                                                                                             Page 4   of   6
                        Case 1:19-cv-01081-KRS Document 1 Filed 11/20/19 Page 5 of 8
Pro Se 2 (Rev. 12116) Complaint and Request for Iniunction


          C.         What are the facts underlying your claim( s)? (For example: ll'hat   happened to   you?   tt/ho did what?
                     l!/as anyone else involved? IYho else saw what happened?)
                     My Account was hacked and attacked bl6mployees and various ciizens in which i am the lead
                     developer and code was pushed out in an attemp to corrupt the system by said Employees and Various
                     Citizens Globally to gain illegal entry to my account and alter my settings as the systems administrator.




rv.       Irreparable Injury

          Explain why monetary damages at alater time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measured.
         The actions of the individuals are an act of extortion, domestic terrorism and espionage as I am the systems
         Administrator and Lead Developer of Said Corporations in an attempt to steal my access to said companys.




v.        ReIief

         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
         the amounts of any aotual damages claimed for the acts alleged and the basis for these amounts. Include any
         punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
         punitive monev damases.
        lhm asking thal an invEstigation be done and all employees actions looked into and proper charges are pressed
        on behalf of Myself Wilfred Alexander Page C/O Bill Gates and Pichai Sundararajan respective persons and CEO




                                                                                                                                 Page 5   of   6
                  Case 1:19-cv-01081-KRS Document 1 Filed 11/20/19 Page 6 of 8




VI.   Certification and Closing

      Under Federal Rule of Civil Procedure l l,         igning below, I certifu to the best of my knowledge, information,
      and belief that this complaint: (1) is not bei                 for an improperpurpose, such as to harass, cause
      unneces$ary delay, or needlessly increase t            of litigation; (2) is supported by existing law or by a
      nonfrivolous argument for extending, modi             or reversing existing law; (3) the factual contentions have
      evidentiary support or, if specifically so i     fied, will likely have evidentiary support after a reasonable
      opportunity for further investigation or di          ; and (4) the complaint otherwise complies with the
      requirements of Rule 11.

      A.      For Parties Without an Attorney

              I agree to provide the Clerk's Office     ith any changes to my address where case-related papers may be
              served. I understand that my failure       keep a current address on file with the Clerk's Office may result
              in the dismissal of my case.


              Date of signing:               11/1



              Signature of Plaintiff
              Printed Name of Plaintiff


      B.      tr'or Attorneys


              Date of signing:



              Signature of Attorney
              Printed Name of Attorney
              BarNumber
              Name of Law Firm
              Street Address

              State and   Zip Code
              Telephone Number
              E-mail Address




                                                                                                                   Page 6   of   6
                              Case 1:19-cv-01081-KRS Document 1 Filed 11/20/19 Page 7 of 8
AO   9l   (Rev.   1llll)   Criminal Complaint



                                                Umrpp Srarss Drsrrucr CoURT
                                                                    for the
                                                           District of New Mexico

                       United States of Amenca
                                         V.
                            Microsoft Corporation                             Case No.




                                  Defendant(s)


                                                        CRIMINAL COMPLAINT
             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)             of              July 25,2017              in the county   of                 Bernalillo             in the
          Tenth                District   of      New   Mexico     , the defendant(s) violated:

                  Code Section                                                    Offense Description
501 & 506 Title 17                                  lllegalTheft of Lead Developer Wilfred Alexander Pages Trusted Security
                                                    Certificates by Employees of Microsoft Corporatioin by other developers
                                                    withing Microsoft Corporation to illegially appropiate Trusded Security
                                                    Certificaes to their own Persons and steal all of my Development Work for the
                                                    Microsoft Company in the attempt to publish in their own names as
                                                    developers.
518 PC                                              Extortion by developers under me who are stealing my work and ideas in an
                                                    attempt to pass it off as their own developmental work.
s30.5 PC                                            Stealing my identity in the form of my Trusted Security Certificates

          This criminal complaint is based on these facts:
As the lead developer of Microsoft and with the authority of myself to act on behalf of the Microsoft Corporation my
account was hacked and a license that I issued on behalf of Microsoft Corporation to the Department of Defense was
stolen from my computer in an attempt to set up and pass off as their own. Several persons are daily hacking into my
Microsoft, Google, Amazon accounts in which I Wilfred Alexander Page am the Lead Developer and have Trusted
Security Certificates that afford me the actions to act on behalf of the Corporations themselves.


             I     Continued on the attached sheet.

                                                                                                   Wilfred Alexander Page
                                                                                                    C onp I ai nant's   s   i gnature


                                                                                      Wifred Alexader Page ; Lead Developer
                                                                                                     Printed name and title


Sworn to before me and signed in my presence.



Date:                      11t1612019



City and state:                           Albuquerque New Mexico                      Wilfred Alexander Page ;Judge Messiah
                                                                                                     Printed name and title
                         Case 1:19-cv-01081-KRS Document 1 Filed 11/20/19 Page 8 of 8

hlil'k"d hlqpn'nde'
lSoq VrVLe      st' I

h+bLbryrtp,'N,\n.    t
                                                                ffiililllilillllillillilllll


               Mt:
                %"                                                        RECg;VED
                                                                    UNITED STATE$ '}I$'TRICT C{
                                                                     ALSUoUEHT}IJE, f{EW MEX


                                                                            Nov s 0    z01g


                u.,s.                                                MITCHELL B. ELFE
                                                                               CL[i:;it

                     i
                H\*T,
                          uP*
